DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. The amendment is required by the Office of Data Management, see MPEP § 714.16(d), subsection III. Authorization for this examiner’s amendment was given in a telephone interview with Bradley Crose on 5/25/2022.
The claims have been amended as follows:

23. (CURRENTLY AMENDED) The method according to the claim 1 comprising: 
- receiving images of more than one cloth; 
- providing the clothes images in different layers one over another; 
-combining the body model of person with the images of the clothes in layers to show the body model of the person wearing the cloths, optionally: 
comprising: 
- receiving an add input to add a cloth by choosing a cloth to be added; 
-providing changed set of cloth/s by adding the chosen cloth in particular layer based on the add input and placing the chosen cloth in respective layer;
- combining the body model of a person with changed set of cloths to show the body model of the person wearing the clothes, or: 
comprising: 
- receiving a remove input to remove a cloth by choosing a cloth to be removed;[[; ]]
-providing changed set of cloth/s by removing the chosen cloth from particular layer based on the remove input;
- combining the body model of the person with changed set of cloths to show the body model of the person wearing the clothes, or: 
comprising: 
- receiving a replace input to replace a cloth by choosing a cloth to be replaced; 
-providing a changed set of cloth/s by replacing the chosen cloth from another cloth present at particular layer based on the replace input; 
- combining the human body model with changed set of cloths to show the body model of the person wearing the clothes.

39. (CURRENTLY AMENDED) The system according to the claim 38, wherein the display device is a wearable display or a non- wearable display or combination thereof, 
wherein the non-wearable display comprises: 
- electronic visual displays comprising either one of LCD, LED, Plasma, OLED, video wall, box shaped display or display made of more than one electronic visual display or projector based or combination thereof, 
- a pepper's ghost based display with one or more faces made up of transparent inclined foil/screen illuminated by projector/s and/or electronic display/s wherein projector and/or electronic display showing different images of a body model of the person with cloths in different camera angle at different faces of pepper's ghost based display giving an illusion of body of a person with cloth, placed at one places whose different sides are viewable through different face of display based on pepper's ghost technology, 
wherein the wearable display comprises: 
- head mounted display, the head mount display comprises either one or two small displays with lenses and semi-transparent mirrors embedded in a helmet, eyeglasses or visor[[.]], wherein the 
- a see through head mount display or optical head-mounted display with one or two display for one or both eyes which further comprises curved mirror based display or waveguide based display, 
- video see through head mount display or immersive head mount display for fully 3D viewing of the body of the person with cloth in two slightly different perspective to make a complete 3D viewing of the body of the person with cloth.

40. (CURRENTLY AMENDED) A computer program product stored on a non-transitory computer readable medium and adapted to be executed on one or more processors, wherein the computer readable medium and the one or more processors are adapted to be coupled to a communication network interface, the computer program product on execution to enable the one or more processors to perform following steps comprising: 
- receiving an user input related to a person, wherein the user input comprises at least one image or photograph of the person, wherein at least one image of the person has face of the person; 
- using human body information to identify requirement of the other body part/s; [[-]] 
- receiving at least one image or photograph of the other body part/s based on identified requirement; 
- processing the at least one image or the photograph of the person with the at least one image or photograph of the other body part/s using the human body information to generate a body model of the person, wherein the body model represent the person whose image/photograph is received as user input, and the body model comprises face of the person, and some body part/s extracted from at least one image or photograph of other body part/s; 
- receiving an image of a cloth according to shape and size of the body model of the person; 
- Combining the body model of the person and the image of the cloth to show the body model of the human wearing the cloth; 
wherein the human body information comprises at least one of orientation of face of the person in the at least one image or photograph of the person, orientation of body of the person in the at least one image or photograph of the person, skin tone of the person, type of body part/s shown in the image of person, location and geometry of one or more body parts in image of the person, body/body parts shape , size of the person, weight of the person, height of the person, facial feature information, or nearby portion of facial features, or combination thereof, wherein facial feature information comprises at least one of shape or location of at least face, eyes, chin, neck, lips, nose, or ear, or combination thereof.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONG WU whose telephone number is (571)270-5207. The examiner can normally be reached MON-FRI: 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHONG WU/Primary Examiner, Art Unit 2613